Title: From Alexander Hamilton to James McHenry, 1 March 1800
From: Hamilton, Alexander
To: McHenry, James

N York March 1. 1800
Sir
Enclosed is a copy of a letter which I wrote some time ago to the Pay Master General on the subject of double rations. The section which relates to this point still appears to me to be full of obscurity. It would seem to involve a contradiction in principle to allow double rations to the commander of a single post whilst they are refused to the permanent commander of a number of posts.
The question has recently been called to my attention by application from two Majors who have several posts under their superintendance.
